


Exhibit 10.5
[creelogo.jpg]
RESTRICTED STOCK
AWARD AGREEMENT
 
 
Participant:
______________________________________
Award Number:
______________________________________
Plan:
2004 Long-Term Incentive Compensation Plan
Award Type:
Restricted Stock
Grant Date:
______________________________________
Number Shares:
______________________________________
Purchase Price:
$0.00
Restriction Period:
Grant Date through ______________________



Cree, Inc. (the “Company”) has awarded you _______ shares (the “Shares”) of the
common stock of the Company (the “Restricted Stock”) effective
__________________, the Grant Date of the Award, pursuant to the Cree, Inc. 2004
Long-Term Incentive Compensation Plan (the “Plan”) and the terms of this
Restricted Stock Award Agreement (the “Agreement”).
The Restricted Stock will be held in escrow by the Company until vested or
forfeited. In accordance with this Agreement and the Plan, upon any Termination
of Service (as defined in this Agreement) before the end of the Restriction
Period, all Restricted Stock that is not then vested will be forfeited. If not
previously vested or forfeited, the Restricted Stock will vest at 12:00 a.m.
local time in Durham, NC in installments as follows, provided that you have not
experienced a Termination of Service prior to the indicated vesting date:
___ Shares on ______________;
___ additional Shares on _____________;
___ additional Shares on _____________; and
___ additional Shares on _____________.


Capitalized terms defined in the Plan and used in this Agreement without
definition have the meaning specified in the Plan.
THE TERMS AND CONDITIONS ON THE PAGES FOLLOWING THIS SIGNATURE PAGE, INCLUDING
ANY APPENDIX, ARE AN INTEGRAL PART OF THIS AGREEMENT AND ARE INCORPORATED HEREIN
BY THIS REFERENCE. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU HAVE READ,
UNDERSTAND AND AGREE TO BE BOUND BY SUCH TERMS AND CONDITIONS. FAILURE TO SIGN
WILL RESULT IN FORFEITURE OF THE AWARD.


Dated:    ______________________


FOR CREE, INC.:                     ACCEPTED AND AGREED:






/s/ CHARLES M. SWOBODA
 


Charles M. Swoboda, Chairman, President
     and Chief Executive Officer
 
 









--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.    Grant of Restricted Stock. Subject to the terms of the Plan and this
Agreement, the Company hereby grants you the Restricted Stock as set forth on
the first page of this Agreement. Shares issued pursuant this Award will be
registered in your name and evidenced by one or more certificates delivered to
and deposited with the Secretary of the Company as escrow agent or, at the
discretion of the Company, held in a restricted book entry account in lieu of
issuing a certificate or certificates. Such certificates or such book entry
shares are to be held by the escrow agent until the Restricted Stock vests, at
which time the escrow agent will release the vested Shares, or is forfeited;
provided, however, that a portion of the Shares may be surrendered in payment of
required withholding taxes in accordance with Section 8(b) below, unless
alternative procedures for the payment of required withholding taxes are
established by the Company.
2.    Vesting. The Restricted Stock will vest in accordance with the schedule
set out on the first page of this Agreement and will become fully vested, to the
extent not already vested, upon your Termination of Service on account of your
death or Disability, unless otherwise provided in this Agreement or the Plan.
3.    Forfeiture of Restricted Stock upon Termination of Service. Except as
otherwise provided in this Agreement or the Plan, upon your Termination of
Service, you will forfeit all of the Restricted Stock that is not vested as of
the date of your Termination of Service.
4.    Forfeiture of Restricted Stock upon Section 83(b) Election. As permitted
under Section 15.6 of the Plan, this Award is conditioned upon and subject to
your not making an election under Section 83(b) of the Code with respect to the
Restricted Stock. If you make an election under Section 83(b) of the Code with
respect to any of the Restricted Stock, you will forfeit such Restricted Stock.
5.    Forfeiture of Restricted Stock for Awards Not Timely Accepted. This Award
is conditioned upon and subject to your accepting the Award by signing and
delivering to the Company this Agreement no later than the first date Shares are
scheduled to vest pursuant to the Award. In the event of your death or
incapacitation prior to accepting the Award, the Company will deem the Award as
being accepted. If the Company issues the Restricted Stock pursuant to an Award
prior to your acceptance of the Award, and if you fail to accept the Award
within the time described above, you will forfeit such Restricted Stock.
6.    Settlement of Restricted Stock. As soon as administratively practicable
following the vesting of any portion of this Award, the Company shall deliver to
you (or, in the event of your death, to your estate or, if the Committee
establishes a beneficiary designation procedure pursuant to Section 11 of the
Plan, to any beneficiary that you have designated pursuant to such procedure)
one or more certificates for the vested Shares or in the Company's discretion
may cause the vested Shares to be deposited in an account maintained by a broker
designated by the Company.
7.    Responsibility for Taxes.
(a)    For purposes of this Agreement, “Tax-Related Items” means any or all
income tax, social insurance tax, payroll tax, payment on account or other
tax-related items that may be applicable to this Award by law or regulation of
any governmental authority, whether federal, state or local, domestic or
foreign. Regardless of any action the Company takes with respect to withholding
Tax-Related Items, you acknowledge that you are ultimately responsible for all
Tax-Related Items and that such Tax-Related Items may exceed the amount actually
withheld by the Company or the Employer. You further acknowledge that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock, including, without limitation, the grant, vesting or
release of the Restricted Stock, the subsequent sale of Shares and the receipt
of any dividends or dividend equivalents pursuant to Shares; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Restricted Stock to reduce or eliminate your liability for
Tax-Related Items or to achieve any particular tax result. Furthermore, if you
have become subject to tax in more than one jurisdiction between the Grant Date
and the date of any relevant taxable event, you acknowledge that the Company
and/or the Employer (or former Employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (1) withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer; or (2) selling or
arranging for the sale of Shares that you acquire under the Plan; or (3)
withholding of Shares consistent with the “Share Withholding” provisions under
Section 13.2 of the Plan.




--------------------------------------------------------------------------------




(c)    Depending upon the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum or
maximum statutory withholding amounts or other applicable withholding rates. In
the event Tax-Related Items are over-withheld, you will receive a refund in cash
for any over-withheld amounts and will have no entitlement to the Shares
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
of Shares, you shall be deemed, for tax purposes, to have been issued the full
number of Shares, notwithstanding that a number of Shares is held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.
(d)    You shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to honor the vesting of
the Restricted Stock and refuse to release from escrow the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items.
8.    Transfer of Restricted Stock. The Restricted Stock and any rights under
this Agreement may not be assigned, pledged as collateral or otherwise
transferred, except as permitted by the Plan, nor may the Restricted Stock or
such rights be subject to attachment, execution or other judicial process until
the Restricted Stock becomes vested pursuant to Section 2 above. In the event of
any attempt to assign, pledge or otherwise dispose of the Restricted Stock which
is not then vested, or any rights under this Agreement, except as permitted by
the Plan, or in the event of the levy of any attachment, execution or similar
judicial process upon the rights or interests with respect to the Restricted
Stock which is not then vested, the Committee may in its discretion, upon notice
to you, cause you to forfeit such Restricted Stock.
9.    Rights Prior to Vesting of Shares of Restricted Stock.
(a)    You will have at all times all rights as a shareholder with respect to
the Restricted Stock, including, but not limited to, voting rights and rights to
receive dividends, except for the right to transfer the Restricted Stock as set
forth in Section 9 above; provided, however, that any dividends on the
Restricted Stock will be automatically deferred and reinvested in additional
Restricted Stock subject to the same restrictions as the underlying Restricted
Stock.
(b)    In the event of a change in capitalization within the meaning of Section
4.3 of the Plan, the number and class of Shares or other securities that you are
entitled to pursuant to this Agreement shall be appropriately adjusted or
changed as determined by the Committee to reflect the change in capitalization,
provided that any such additional Shares or additional or different shares of
securities shall remain subject to the restrictions in this Agreement.
10.    Termination of Service.
(a)    Unless otherwise provided in this Agreement or the Plan, for purposes of
this Agreement “Termination of Service” means the discontinuance of your
relationship with the Company as an employee of the Company or the Employer or
any subsidiary or affiliate of the Company under the Plan or as a member of the
Board of Directors of Cree, Inc. Except as determined otherwise by the
Committee, you will not be deemed to have incurred a Termination of Service if
the capacity in which you provide services to the Company changes (for example,
you change from being a non-employee director to being an employee) or if you
transfer employment among the various subsidiaries or affiliates of the Company
constituting the Employer, so long as there is no interruption in your provision
of services to the Company or other Employer as an employee or as a non-employee
member of the Board of Directors of Cree, Inc. The Committee, in its discretion,
will determine whether you have incurred a Termination of Service. You will not
be deemed to have incurred a Termination of Service during a period for which
you are on military leave, sick leave, or other leave of absence approved by the
Employer.
(b)    If you are deemed to have incurred a Termination of Service other than a
Termination of Service on account of your death or Disability, your right to
vest in the Restricted Stock under this Agreement or the Plan, if any, will
terminate effective as of the date that you are no longer actively providing
services to the Company or one of its subsidiaries or affiliates (regardless of
the reason for the termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period mandated under the
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); the Committee, in its discretion, will determine
when you are no longer actively providing services for purposes of this Award
(including whether you may still be considered to be providing services while on
a leave of absence).
11.    Provisions of the Plan. The provisions of the Plan are incorporated by
reference in this Agreement as if set out in full in this Agreement. To the
extent that any conflict may exist between any other provision of this Agreement
and a provision of the Plan, the Plan provision will control. All decisions of
the Committee with respect to the interpretation, construction and application
of the Plan or this Agreement shall be final, conclusive and binding upon you
and the Company.




--------------------------------------------------------------------------------




12.    Detrimental Activity. The Committee in its sole discretion may cancel and
cause to be forfeited any Shares of the Restricted Stock not previously vested
or released from escrow under this Agreement if you engage in any "Detrimental
Activity” (as defined below). In addition, if you engage in any Detrimental
Activity prior to or within one (1) year after your Termination of Service, the
Committee in its sole discretion may require you to pay to the Company the
amount of all gain you realized from any vesting of Shares of the Restricted
Stock beginning six (6) months prior to your Termination of Service, provided
that the Committee gives you notice of such requirement within one (1) year
after your Termination of Service. In that event, the Company will be entitled
to setoff such amount against any amount the Company owes to you, in addition to
any other rights the Company may have. For purposes of this section:
(a)    “Company” includes Cree, Inc. and all other Employers under the Plan.
(b)    “Detrimental Activity” means any of the following conduct, as determined
by the Committee in good faith:
(1)    the performance of services for any Competing Business (as defined
below), whether as an employee, officer, director, consultant, agent, contractor
or in any other capacity, except to the extent expressly permitted by any
written agreement between you and the Company;
(2)    the unauthorized disclosure or use of any trade secrets or other
confidential information of the Company;
(3)    any attempt to induce an employee to leave employment with the Company to
perform services elsewhere, or any attempt to cause a customer or supplier of
the Company to curtail or cancel its business with the Company;
(4)    breach of any confidentiality, noncompetition, nonsolicitation or
nondisparagement obligations, or any obligations relating to the disclosure,
assignment or protection of inventions, undertaken by you in any written
agreement between you and the Company; or
(5)    any act of fraud, misappropriation, embezzlement, or tortious or criminal
behavior that adversely impacts the Company.
(c)    “Competing Business” means any corporation, partnership, university,
government agency or other entity or person (other than the Company) that is
conducting research directed to, developing, manufacturing, marketing,
distributing, or selling any product, service, or technology that is competitive
with any part of the Company's Business (as defined below). "Company's Business"
means the development, manufacture, marketing, distribution, or sale of, or the
conduct of research directed to, any product, service, or technology that the
Company is developing, manufacturing, marketing, distributing, selling, or
conducting research directed to, at any time during your employment or other
relationship with the Company, except that following your Termination of Service
the Company's Business will be determined as of the time of such termination. As
of the effective date of this Agreement, the Company's Business includes but is
not limited to the conduct of research directed to, development, manufacture,
marketing, distribution, and/or sale of the following products, services, and
technologies: (1) silicon carbide (SiC) materials for electronic applications;
(2) SiC materials for gemstone applications; (3) AIII nitride materials for
electronic applications; (4) light-emitting diode (LED) devices and components;
(5) power semiconductor devices made using SiC and/or AIII nitride materials and
components incorporating such devices; (6) radio frequency (RF) and microwave
devices made using SiC and/or AIII nitride materials and components and modules
incorporating such devices; (7) LED backlights for liquid crystal displays
(LCDs); (8) lighting products, modules, fixtures or devices incorporating any of
the above materials or technology; and (9) other semiconductor devices made
using SiC and/or AIII nitride materials and components incorporating such
devices. You acknowledge that during your employment or other relationship with
the Company the Company's Business may expand or change and you agree that any
such expansions and changes shall expand or contract the definition of the
Company's Business accordingly.
13.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other grant materials (“Data”) by and
among, as applicable, your Employer, the Company and its subsidiaries and
affiliates, for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Employer holds or may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, position title, any shares of stock or directorships held
in the Company, details of the Restricted Stock or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan.




--------------------------------------------------------------------------------




You understand that Data may be transferred to any third parties as may be
selected by the Company currently or in the future, which are assisting the
Company in the implementation, administration and management of the Plan. You
understand that these recipients may be located in the United States or
elsewhere, and that the recipient's country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company's Stock Plan Administrator. You
authorize the Company and any other possible recipients that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party whom you
subsequently may elect to deposit any Shares acquired under the Plan. You
understand that Data will be held pursuant to this Agreement only as long as the
Company considers it necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents above, in
any case without cost, by contacting in writing the Company's Stock Plan
Administrator. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, your employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing consent is that the
Company would not be able to grant you the Restricted Stock or any other equity
awards or administer or maintain such awards. Therefore, you acknowledge,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you may contact the Stock Plan
Administrator of the Company.
14.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version differs in meaning from the English version, the English
version will control.
15.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. Signed documents delivered to either party via facsimile or in
portable document format will have the same effect as an original, unless
otherwise required by applicable law.
16.    General.
(a)    Nothing in this Agreement will be construed as: (1) constituting a
commitment, agreement or understanding of any kind that the Company or any other
Employer will continue your employment or other relationship with the Company;
or (2) limiting or restricting either party's right to terminate your employment
or other relationship.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. You may not
assign any rights under this Agreement without the written consent of the
Company, which it may withhold in its sole discretion; any such attempted
assignment without the Company's written consent shall be void. The Company may
assign its rights under this Agreement at any time upon notice to you.
(c)    Notices under this Agreement must be in writing and delivered either by
hand or by a reputable domestic or international carrier (postage prepaid and
return receipt or proof of delivery requested), and, in the case of notices to
the Company, addressed to its principal executive offices to the attention of
the Stock Plan Administrator, and, in your case, addressed to your address as
shown on the Employer's records.
(d)    This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina without regard to the conflict of law
provisions thereof, as if made and to be performed wholly within such State. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of North Carolina, agree that such litigation shall be conducted in the courts
of Durham County, North Carolina, or the federal courts for the United States
for the Middle District of North Carolina, and no other courts, where the Award
of Restricted Stock is made and/or to be performed.
(e)    If any provision of this Agreement is held to be invalid or
unenforceable, such determination shall not affect the other provisions of the
Agreement and the Agreement shall be construed as if the invalid or
unenforceable provision were omitted and a valid and enforceable provision, as
nearly comparable as possible, substituted in its place.
(f)    Notwithstanding any prior award agreement between you and the Company
under which Restricted Stock may have been awarded, this Agreement and the Plan
set forth all of the promises, agreements and understandings between you




--------------------------------------------------------------------------------




and Company relating to the Restricted Stock granted pursuant to this Agreement,
constitutes the complete agreement between the parties regarding the Restricted
Stock and replaces any prior oral or written communications regarding the same.
(g)    Shares issued pursuant to this Award may be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under
applicable law or the rules and regulations of the U.S. Securities and Exchange
Commission or any stock exchange or trading system upon which the common stock
of the Company is listed, and the Committee may cause a legend or legends to be
placed on any such certificates or the stock records of the Company to make
appropriate reference to such restrictions.
(h)    You agree that the Restricted Stock, even if later forfeited, serves as
additional, valuable consideration for your obligations, if any, undertaken in
any existing agreement between you and the Company and/or other Employer
regarding confidential information, noncompetition, nonsolicitation or similar
covenants.
(i)    You acknowledge, represent and warrant to the Company, and agree with the
Company, that (i) except for information provided in the Company's filings with
the U.S. Securities and Exchange Commission and in the Company's current
prospectus relating to the Plan, you have not relied and will not rely upon the
Committee, the Company, an Employer or any employee or agent of the Company or
an Employer in determining whether to accept the Restricted Stock, or in
connection with any disposition of Shares obtained pursuant to the Restricted
Stock Award, or with respect to any tax consequences related to the grant of the
Restricted Stock or the disposition of Shares obtained pursuant to the
Restricted Stock Award; and (ii) you will seek from your own professional
advisors such investment, tax and other advice as you believe necessary.
(j)    You acknowledge that you may incur a substantial tax liability as a
result of vesting of the Restricted Stock. You assume full responsibility for
all such consequences and the filing of all tax returns and related elections
you may be required or find desirable to file. If you are required to make any
valuation of Shares obtained pursuant to the Restricted Stock Award under any
federal, state or other applicable tax law, and if the valuation affects any tax
return or election of the Company or the Employer or affects the Company's
financial statement reporting, you agree that the Company may determine the
value and that you will observe any determination so made by the Company in all
tax returns and elections filed by you.
(k)    You acknowledge that copies of the Plan and Plan prospectus are available
upon written or telephonic request to the Company's Stock Plan Administrator.
17.    Severability. The provisions of this Agreement are severable and if any
one or more provisions is determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
18.    Nature of Grant. In accepting this grant, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless expressly provided otherwise in the Plan or the Agreement;
(b)    the grant of the Restricted Stock is voluntary and does not create any
contractual or other right to receive future grants of Restricted Stock, or
benefits in lieu of Restricted Stock, even if Restricted Stock has been granted
repeatedly in the past;
(c)    all decisions with respect to future grants of Restricted Stock, if any,
will be at the sole discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    your participation in the Plan will not create a right to employment with
the Company or the Employer and will not interfere with the ability of the
Company, the Employer or any subsidiary or affiliate to terminate your
employment or service relationship at any time;
(f)    if you are employed by a non-U.S. entity and provide services outside the
U.S., the Restricted Stock is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to your Employer, and
they are outside the scope of your employment or service contract, if any, with
your Employer;
(g)    the grant of the Restricted Stock is not intended to replace any pension
rights or compensation;
(h)    the grant of the Restricted Stock is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;




--------------------------------------------------------------------------------




(i)    the grant of the Restricted Stock and your participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company, the Employer or any subsidiary or affiliate of the Company;
(j)    the future value of the Restricted Stock is unknown and cannot be
predicted with certainty;
(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock resulting from termination of your employment
or service relationship by the Company or the Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and, in consideration of the grant of the
Restricted Stock, to which you otherwise are not entitled, you irrevocably agree
(i) never to institute any such claim against the Company, the Employer, or any
subsidiary or affiliate of the Company, (ii) to waive your ability, if any, to
bring any such claim, and (iii) to release the Company and the Employer and any
subsidiary or affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims;
(l)    the grant of the Restricted Stock and the benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
takeover, or transfer of liability;
(m)    neither the Company, the Employer nor any subsidiary or affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
Restricted Stock or if any payments due to you pursuant to the subsequent sale
of any Shares acquired upon the vesting of the Restricted Stock; and
(n)    this award and any other award(s) granted under the Plan on the Grant
Date are intended to fulfill any and all agreements, obligations or promises,
whether legally binding or not, previously made by the Company or another
Employer under the Plan to grant you the Restricted Stock or other rights to
common stock of the Company. By signing this Agreement, you accept such awards,
along with all prior awards received by you, in full satisfaction of any such
agreement, obligation or promise.
19.    No Advice Regarding Grant. The Company is not providing any tax, legal,
or financial advice, nor is the Company making any recommendations regarding
your participation in the Plan or sale of Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.
20.    Compliance with Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Restricted Stock, the
Company shall not be required to deliver any shares of the Restricted Stock
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Restricted Stock with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance of the Restricted Stock. Further,
you agree that the Company shall have unilateral authority to amend the Plan and
the Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of shares.
21.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other participant.
22.    Appendix. Notwithstanding any provisions in this Agreement, this Award
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country to the extent that the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or to facilitate the administration of the Plan.
Moreover, if you relocate to or from one of the countries included on any such
Appendix, the special terms and conditions for the country you are moving from
and/or the country you are moving to will apply to you to the extent that the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan. If included, the Appendix is incorporated in and
constitutes part of this Agreement.




--------------------------------------------------------------------------------




23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Restricted
Stock and on any Shares acquired under the Plan, to the extent that the Company
determines it is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.




